      Case 1:19-cv-10156-LGS-BCM Document 67 Filed 07/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        7/8/20
THE BOSTON CONSULTING GROUP,
INC.,                                               19-CV-10156 (LGS) (BCM)
               Plaintiff,                           ORDER
       -against-
NCR CORPORATION,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Court held a telephonic discovery conference in this action on July 7, 2020. Prior to

the conference, the Court received and reviewed (1) two letter-motions filed by plaintiff, both

dated June 12, 2020 (Dkt. Nos. 51, 59); (2) defendant's letter-briefs in opposition to plaintiff's

motions, both dated June 19, 2020 (Dkt. Nos. 62, 63); and (3) plaintiff's single letter-brief in

reply, dated July 1, 2020 (Dkt. No. 66). For the reasons discussed during the conference,

plaintiff's letter-motions are GRANTED IN PART, as follows.

       1.      Request for Production (RFP) 27

               Defendant NCR Corporation (NCR) shall produce all responsive consulting
               agreements.

       2.      Interrogatory 1

               NCR shall identify each person, within the following categories, likely to have
               discoverable information relating to the claims and defenses in this action:

               a. Present or former NCR employees;

               b. Present or former NCR board members;

               c. PWC employees; and

               d. BCG employees;

               In addition, NCR shall identify (e) the individual serving as its lead contact person
               with respect to each of the consulting agreements produced in response to RFP
               27; and (f) any other consultants or advisors retained within the relevant time
               period to assist, advise, or make improvements to NCR's Services business. As to
Case 1:19-cv-10156-LGS-BCM Document 67 Filed 07/08/20 Page 2 of 3



      each such consultant or advisor, NCR shall identify the firm and the individual
      serving as its lead contact person with respect to the engagement.

3.    RFPs Seeking Accounting Documents.

      a. NCR shall produce all non-privileged documents responsive to RFPs 3, 6, 8,
         and 11.

      b. NCR need not produce documents responsive to RFPs 24 and 29, which
         specifically concern its Software and Hardware businesses.

      c. In response to RFPs 28, 30, 31, 32, 33, 34, and 35, NCR shall produce non-
         privileged responsive documents limited to those concerning its Services
         business.

      d. In response to RFPs 36 and 37, NCR shall produce any report, memorandum
         or board/management presentation prepared by its internal accounting group
         for its Audit Committee of its Board of Directors, or for its external auditors,
         in connection with any annual audit or quarterly review from Q1 2016 through
         Q4 2019, that specifically discusses allocations across NCR's business
         segments.

      The Court notes that, during the July 7 conference, plaintiff's counsel clarified
      that the documents sought in response to the RFPs listed above are "intermediate"
      accounting documents rather than general ledger detail.

4.    Revised Discovery Plan

      a. The parties have agreed to extend the deadline for the substantial completion
         of document production to August 10, 2020 and are discussing potential
         modifications to later discovery and related deadlines.

      b. No later than July 15, 2020, the parties shall submit a proposed revised case
         management plan for the Court's review.

5.    Remote Depositions in Light of the COVID-19 Pandemic

      Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all depositions in this action may
      be taken via telephone, videoconference, or other remote means, and may be
      recorded by any reliable audio or audiovisual means. This Order does not
      dispense with the requirements set forth in Fed. R. Civ. P. 30(b)(5), including the
      requirement that, unless the parties stipulate otherwise, the deposition be
      "conducted before an officer appointed or designated under Rule 28," and that the
      deponent be placed under oath by that officer. For avoidance of doubt, a
      deposition will be deemed to have been conducted "before" an officer so long as
      that officer attends the deposition via the same remote means (e.g., telephone
      conference call or video conference) used to connect all other remote participants,
      and so long as all participants (including the officer) can clearly hear and be heard


                                        2
      Case 1:19-cv-10156-LGS-BCM Document 67 Filed 07/08/20 Page 3 of 3



              by all other participants. The parties may, if they deem it helpful, negotiate and
              submit for Court approval a more specific protocol to govern their remote
              depositions.

       The Clerk of Court is respectfully directed to close the letter-motions at Dkt. Nos. 51, 53,

54, and 59.

Dated: New York, New York
       July 8, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                3
